DETAILED ACTION
This action is responsive to the application No. 16/834,657 filed on March 30, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
The amendment filed on 11/16/2022 responding to the Office action mailed on 08/19/2022 has been entered.  The present Office action is made with all the suggested amendments being fully considered.  Accordingly, pending in this Office action are claims 1-20.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 7, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sung (US 2016/0042954) in view of Lee (US 2020/0035678) and further in view of Choi (US 2018/0090583).

Regarding Claim 1, Sung (see, e.g., Fig. 4L), teaches a semiconductor device structure comprising:
a PMOS gate electrode disposed over a PMOS gate dielectric 416, wherein the PMOS gate electrode comprises a metal nitride film 447B disposed directly over the PMOS gate dielectric 416 and a film 437 disposed directly over the metal nitride film 447B (see, e.g., pars. 0101, 0109-0110).
Sung is silent with respect to the claim limitations of a doped metal nitride film 447B comprising at least one of silicon or boron and that the film 437 is a molybdenum film.
Lee (see, e.g., Fig. 2A), on the other hand, teaches a doped metal nitride film W2 that is doped with silicon and/or aluminum for controlling the work function by adjusting an impurity concentration of dopants (see, e.g., pars. 0054-0055), and Choi (see, e.g., Fig. 8A), in very similar structures to those of Sung, on the other hand, teaches a gate electrode 115b comprising molybdenum equivalent to the conductive gate electrode 437 of Sung’s device (see, e.g., par. 0031).  Sung discloses the claimed invention except for not specifying the material of the gate electrode 437.  Choi, on the other hand, teaches that using gate electrodes comprising molybdenum in equivalent structures is well known in the art.  Therefore, because molybdenum was a well-known material used for gate electrodes at the time of the invention, one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, one of ordinary skill in the art would have found it obvious to use molybdenum for the conductive gate electrode in Sung’s device since the substitution would yield predictable results.  See Supreme Court decision in KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 YSPQ2d 1385 (2007).

Regarding Claim 2, Sung, Lee, and Choi teach all aspects of claim 1.  Sung (see, e.g., Fig. 4L), teaches that the metal nitride film 447B comprises at least one of titanium nitride, tantalum nitride, or niobium nitride (see, e.g., par. 0109), and Lee teaches doped metal nitride films (see, e.g., pars. 0054-0055).

Regarding Claim 5, Sung, Lee, and Choi teach all aspects of claim 1.  Choi (see, e.g., Fig. 8A), teaches a molybdenum gate electrode 115b equivalent to the conductive gate electrode 437 of Sung’s device (see, e.g., par. 0031).
Sung/Choi are silent with respect to the claim limitation that the molybdenum film has a thickness of less than 50 nanometers. 
However, this claim limitation is merely considered a change in the thickness of the molybdenum film in Sung’s/Choi’s device.  The specific claimed thickness, absent any criticality, is only considered to be an obvious modification of the thickness of the molybdenum film in Sung’s/Choi’s device, as the courts have held that changes in thickness without any criticality, are within the level of skill in the art.  According to the courts, a particular thickness is nothing more than one among numerous thicknesses that a person having ordinary skill in the art will find obvious to provide using routine experimentation.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Accordingly, since the applicant has not established the criticality (see next paragraph below) of the claimed thickness it would have been obvious at the time of the invention to one of ordinary skill in the art to have the claimed thickness in Sung’s/Choi’s device.

CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed thickness or any unexpected results arising therefrom.  Where patentability is said to be based upon a particular chosen thickness or upon another variable recited in a claim, the applicant must show that the chosen thickness is critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Regarding Claim 7, Sung, Lee, and Choi teach all aspects of claim 1.  Sung (see, e.g., Fig. 4L), teaches that the film 437 comprises a gate fill metal, the gate fill metal being disposed in and filling a gate trench (see, e.g., par. 0110).
Choi (see, e.g., Fig. 8A), teaches a molybdenum gate electrode 115b equivalent to the conductive gate electrode 437 of Sung’s device (see, e.g., par. 0031).

Regarding Claim 20, Sung (see, e.g., Fig. 4L), teaches a complementary metal-oxide-semiconductor (CMOS) device structure comprising:
a PMOS gate electrode disposed over a PMOS gate dielectric 416, wherein the PMOS gate electrode comprises a titanium nitride film 447B disposed directly over the PMOS gate dielectric 416 and a film 437 disposed directly over the first titanium nitride film 447 (see, e.g., pars. 0101, 0109-0110); and
a NMOS gate electrode disposed over a NMOS gate dielectric 416, wherein the NMOS gate electrode comprises a second titanium nitride film disposed directly over the NMOS gate dielectric 416, a first work function metal disposed directly over the second titanium nitride film, a third titanium nitride film disposed over the first work function metal (see, e.g., par. 0065, where nWFM 414 can comprise a multi-layer stack of a first layer of titanium nitride, a layer of titanium carbide, and a second layer of titanium nitride) and a film 437 disposed over the third titanium nitride film (see, e.g., pars. 0101, 0109-0110).
Sung is silent with respect to the claim limitations of a doped metal nitride film 447B comprising one or more of silicon and boron and that the film 437 is a molybdenum film.
Lee (see, e.g., Fig. 2A), on the other hand, teaches a doped metal nitride film W2 that is doped with silicon and/or aluminum for controlling the work function by adjusting an impurity concentration of dopants (see, e.g., pars. 0054-0055), and Choi (see, e.g., Fig. 8A), in very similar structures to those of Sung, on the other hand, teaches a gate electrode 115b comprising molybdenum equivalent to the conductive gate electrode 437 of Sung’s device (see, e.g., par. 0031).  Sung discloses the claimed invention except for not specifying the material of the gate electrode 437.  Choi, on the other hand, teaches that using gate electrodes comprising molybdenum in equivalent structures is well known in the art.  Therefore, because molybdenum was a well-known material used for gate electrodes at the time of the invention, one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, one of ordinary skill in the art would have found it obvious to use molybdenum for the conductive gate electrode in Sung’s device since the substitution would yield predictable results.  See Supreme Court decision in KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 YSPQ2d 1385 (2007).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sung (US 2016/0042954) in view of Lee (US 2020/0035678), Choi (US 2018/0090583), and further in view of Hafez (US 2020/0066897).

Regarding Claim 6, Sung, Lee, and Choi teach all aspects of claim 1.  Sung (see, e.g., Fig. 4L), teaches that the PMOS gate dielectric 416 comprises hafnium oxide or zirconium oxide (see, e.g., par. 0065).  He does not teach that the PMOS gate dielectric comprises at least one of tantalum oxide (Ta2O5), and hafnium silicate (HfSiOx).  
Sung discloses the claimed invention except for the use of hafnium oxide or zirconium oxide for the PMOS gate dielectric instead of tantalum oxide or hafnium silicate.  Hafez (see, e.g., par. 0048), on the other hand teaches that tantalum oxide, hafnium silicate, hafnium oxide, and zirconium oxide are equivalent materials known in the art.  Therefore, because these dielectric materials were art-recognized equivalents at the time of the invention, one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, one of ordinary skill in the art would have found it obvious to substitute tantalum oxide or hafnium silicate for hafnium oxide or zirconium oxide since the substitution would yield predictable results.  See Supreme Court decision in KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 YSPQ2d 1385 (2007).

Claims 9-11, 13, 14, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2017/0236821) in view of Lee (US 2020/0035678) and further in view of Choi (US 2018/0090583).

Regarding Claim 9, Kim (see, e.g., Fig. 25), teaches a semiconductor device 200 structure comprising:
a spacer 321 (see, e.g., par. 0148);
an NMOS gate dielectric 343 formed overlying the spacer 321 within a trench 135 (see, e.g., par. 0060, 0147, 0148, 0263); and
a NMOS gate electrode 370 disposed over the NMOS gate dielectric 343, wherein the NMOS gate electrode 370 comprises a metal nitride film 357 disposed directly over the NMOS gate dielectric 343, a first work function metal 351 disposed directly over the metal nitride film 357 and spanning a surface of the trench 135, an additional metal nitride film 353 disposed over the first work function metal 351 and a film 355 disposed over the additional metal nitride film 353 (see, e.g., pars. 0071, 0072, 0148, 0149).
Further, Kim teaches using Al or W for the metal film 355 (see, e.g., par. 0072).
Kim is silent with respect to the claim limitations that the film 355 is a molybdenum film and that the metal nitride film 357 comprises one or more of silicon and boron.
Lee (see, e.g., Fig. 2A), on the other hand, teaches a doped metal nitride film W2 that is doped with silicon and/or aluminum for controlling the work function by adjusting an impurity concentration of dopants (see, e.g., pars. 0054-0055), and Choi (see, e.g., Fig. 8A), in very similar structures to those of Kim, on the other hand, teaches a gate electrode 115b comprising molybdenum equivalent to the conductive metal film 355 of Kim’s device (see, e.g., Choi, par. 0031).  Choi teaches that molybdenum and Al or W, are equivalent gate conductor materials known in the art.  Therefore, because these conductive materials were art-recognized equivalents at the time of the invention, one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, one of ordinary skill in the art would have found it obvious to substitute molybdenum for Al or W, since the substitution would yield predictable results.  See Supreme Court decision in KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 YSPQ2d 1385 (2007).

Regarding Claim 10, Kim, Lee, and Choi teach all aspects of claim 9.  Kim (see, e.g., Fig. 25), teaches that the metal nitride film 357 spans the surface of the trench 135 and comprises at least one of titanium nitride, tantalum nitride, or niobium nitride (see, e.g., par. 0149).

Regarding Claim 11, Kim, Lee, and Choi teach all aspects of claim 9.  Kim (see, e.g., Fig. 25), teaches that the additional metal nitride film 353 spans the surface of the trench 135 and comprises at least one of titanium nitride, tantalum nitride, or niobium nitride (see, e.g., pars. 0071, 0149).

Regarding Claim 13, Kim, Lee, and Choi teach all aspects of claim 9.  Kim/Choi are silent with respect to the claim limitation that the metal nitride film 357 has a thickness of less than 30 Angstroms.  
However, this claim limitation is merely considered a change in the thickness of the metal nitride film 357 in Kim’s/Choi’s device.  The specific claimed thickness, absent any criticality, is only considered to be an obvious modification of the thickness of the metal nitride film 357 in Kim’s/Choi’s device, as the courts have held that changes in thickness without any criticality, are within the level of skill in the art.  According to the courts, a particular thickness is nothing more than one among numerous thicknesses that a person having ordinary skill in the art will find obvious to provide using routine experimentation.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Accordingly, since the applicant has not established the criticality (see next paragraph below) of the claimed thickness it would have been obvious at the time of the invention to one of ordinary skill in the art to have the claimed thickness in Kim’s/Choi’s device.
See also the comments stated in claim 4 regarding criticality of thicknesses which are considered repeated here.

Regarding Claim 14, Kim, Lee, and Choi teach all aspects of claim 9.  Kim (see, e.g., Fig. 25), teaches that the first work function metal 351 comprises a metal carbide (see, e.g., par. 0148).

Regarding Claim 16, Kim, Lee, and Choi teach all aspects of claim 9.  Kim/Choi are silent with respect to the claim limitation that the first work function metal 351 has a thickness of less than 3 nanometers.  
However, this claim limitation is merely considered a change in the thickness of the first work function metal 351 in Kim’s/Choi’s device.  The specific claimed thickness, absent any criticality, is only considered to be an obvious modification of the thickness of the first work function metal 351 in Kim’s/Choi’s device, as the courts have held that changes in thickness without any criticality, are within the level of skill in the art.  According to the courts, a particular thickness is nothing more than one among numerous thicknesses that a person having ordinary skill in the art will find obvious to provide using routine experimentation.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
See also the comments stated in claim 4 regarding criticality of thicknesses which are considered repeated here.

Regarding Claim 17, Kim, Lee, and Choi teach all aspects of claim 9.  Kim/Choi are silent with respect to the claim limitation that the additional metal nitride film 353 has a thickness of less than 3 nanometers.  
However, this claim limitation is merely considered a change in the thickness of the additional metal nitride film 353 in Kim’s/Choi’s device.  The specific claimed thickness, absent any criticality, is only considered to be an obvious modification of the thickness of the additional metal nitride film 353 in Kim’s/Choi’s device, as the courts have held that changes in thickness without any criticality, are within the level of skill in the art.  According to the courts, a particular thickness is nothing more than one among numerous thicknesses that a person having ordinary skill in the art will find obvious to provide using routine experimentation.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
See also the comments stated in claim 4 regarding criticality of thicknesses which are considered repeated here.

Regarding Claim 18, Kim, Lee, and Choi teach all aspects of claim 9.  Choi (see, e.g., Fig. 8A), teaches a molybdenum gate electrode 115b equivalent to the conductive metal film 355 of Kim’s device (see, e.g., par. 0031).
Kim/Choi are silent with respect to the claim limitation that the molybdenum film has a thickness of less than 50 nanometers. 
However, this claim limitation is merely considered a change in the thickness of the molybdenum film in Kim’s/Choi’s device.  The specific claimed thickness, absent any criticality, is only considered to be an obvious modification of the thickness of the molybdenum film in Kim’s/Choi’s device, as the courts have held that changes in thickness without any criticality, are within the level of skill in the art.  According to the courts, a particular thickness is nothing more than one among numerous thicknesses that a person having ordinary skill in the art will find obvious to provide using routine experimentation.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
See also the comments stated in claim 4 regarding criticality of thicknesses which are considered repeated here.

Regarding Claim 19, Kim, Lee, and Choi teach all aspects of claim 9.  Kim (see, e.g., Fig. 25), teaches that the film 355 comprises a gate fill metal, the gate fill metal being disposed in and filling the trench 135 (see, e.g., pars. 0148, 0149).
Choi (see, e.g., Fig. 8A), teaches a molybdenum gate electrode 115b equivalent to the conductive metal film 355 of Kim’s device (see, e.g., par. 0031). 

Claims 3, 4, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Sung (US 2016/0042954) in view of Lee (US 2020/0035678), Choi (US 2018/0090583) and further in view of Kannan (US 9,748,145).

Regarding Claim 3, Sung, Lee, and Choi teach all aspects of claim 1.  Sung is silent with respect to the claim limitation that the PMOS gate electrode has an effective work function of greater than 5 eV.
Kannan (see, e.g., Fig. 1F), in similar structures to those of Sung, on the other hand, teaches that the PMOS gate electrode has an effective work function of greater than 5 eV and that the threshold voltage of PFET devices may be modulated by sizing or tuning the thicknesses of the different sacrificial work-function layers disposed between the threshold-voltage adjusting layer of the multilayer stack structures and dielectric layer.  This sizing or tuning of the thicknesses of the sacrificial work-function layers, in turn, defines the different threshold voltages in different regions by modulating the concentration/amount of threshold-voltage adjusting species being diffused into the dielectric layer (see, e.g., col. 1, ll. 48-57, col. 11, ll. 41-46).
It would have been obvious to one of ordinary skill in the art at the time of filing to vary the thickness of the first metal nitride in Sung’s device, as taught by Kannan, to define the different threshold voltages in different regions.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66.  Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of Amer.v.Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
"[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness."  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).

Regarding Claim 4, Sung, Lee, and Choi teach all aspects of claim 1.  Sung does not teach that the doped metal nitride film 447B has a thickness of less than 5 Angstroms.  
Kannan (see, e.g., Fig. 1F), on the other hand, teaches that the thickness of the metal nitride film is less than 5 Angstroms (see, e.g., col. 7, ll. 28-35).  The threshold voltage of PFET devices may be modulated by sizing or tuning the thicknesses of the different sacrificial work-function layers disposed between the threshold-voltage adjusting layer of the multilayer stack structures and dielectric layer.  This sizing or tuning of the thicknesses of the sacrificial work-function layers, in turn, defines the different threshold voltages in different regions by modulating the concentration/amount of threshold-voltage adjusting species being diffused into the dielectric layer (see, e.g., col. 11, ll. 41-46)
It would have been obvious to one of ordinary skill in the art at the time of filing to have a thickness of the metal nitride layer less than 5 Angstroms in Sung’s device, as taught by Kannan, to define the different threshold voltages in different regions.
However, this claim limitation is merely considered a change in the thickness of the metal nitride film in Sung’s device.  The specific claimed thickness, absent any criticality, is only considered to be an obvious modification of the thickness of the metal nitride film in Sung’s device, as the courts have held that changes in thickness without any criticality, are within the level of skill in the art.  According to the courts, a particular thickness is nothing more than one among numerous thicknesses that a person having ordinary skill in the art will find obvious to provide using routine experimentation.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Accordingly, since the applicant has not established the criticality (see next paragraph below) of the claimed thickness it would have been obvious at the time of the invention to one of ordinary skill in the art to have the claimed thickness in Sung’s device.

CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed thickness or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen thickness or upon another variable recited in a claim, the applicant must show that the chosen thickness is critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66.  Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of Amer.v.Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). 
"[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness."  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).

Regarding Claim 8, Sung, Lee, and Choi teach all aspects of claim 1.  Sung does not teach that the metal nitride film 447B has a thickness between approximately 5 Angstroms and approximately 30 Angstroms.  
Kannan (see, e.g., Fig. 1F), on the other hand, teaches that the thickness of the metal nitride film is between approximately 5 Angstroms and approximately 30 Angstroms (see, e.g., col. 7, ll. 28-35).  The threshold voltage of PFET devices may be modulated by sizing or tuning the thicknesses of the different sacrificial work-function layers disposed between the threshold-voltage adjusting layer of the multilayer stack structures and dielectric layer.  This sizing or tuning of the thicknesses of the sacrificial work-function layers, in turn, defines the different threshold voltages in different regions by modulating the concentration/amount of threshold-voltage adjusting species being diffused into the dielectric layer (see, e.g., col. 11, ll. 41-46)
It would have been obvious to one of ordinary skill in the art at the time of filing to have a thickness of the metal nitride layer between approximately 5 Angstroms and approximately 30 Angstroms in Sung’s device, as taught by Kannan, to define the different threshold voltages in different regions.
See also the comments stated above in claim 4 regarding criticality of thicknesses which are considered repeated here.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2017/0236821) in view of Lee (US 2020/0035678), Choi (US 2018/0090583) and further in view of Kannan (US 9,748,145).

Regarding Claim 12, Kim, Lee, and Choi teach all aspects of claim 9.  Kim is silent with respect to the claim limitation that the NMOS gate electrode 370 has an effective work function of greater than 4.2 eV.
Kannan (see, e.g., Fig. 1F), in similar structures to those of Kim/Choi, on the other hand, teaches an NMOS gate electrode having an effective work function that can be modulated by sizing or tuning the thicknesses of the different sacrificial work-function layers disposed between the threshold-voltage adjusting layer of the multilayer stack structures and dielectric layer.  This sizing or tuning of the thicknesses of the sacrificial work-function layers, in turn, defines the different threshold voltages in different regions by modulating the concentration/amount of threshold-voltage adjusting species being diffused into the dielectric layer (see, e.g., col. 1, ll. 48-57, col. 11, ll. 4-26, 41-46).
It would have been obvious to one of ordinary skill in the art at the time of filing to vary the thickness of the NMOS gate electrode 370 in Kim’s/Choi’s device, as taught by Kannan, to define the different threshold voltages in different regions.

Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.”  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product.  In re Best, 562 F.2d at 1255, 195 USPQ at 433.  See also Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2017/0236821) in view of Lee (US 2020/0035678), Choi (US 2018/0090583) and further in view of Shu (US 2019/0013414).

Regarding Claim 15, Kim, Lee, and Choi teach all aspects of claim 14.  Kim (see, e.g., Fig. 25), teaches that the metal carbide 351 comprises titanium aluminum carbide (TiAlC).  He does not teach that the metal carbide comprises at least one of titanium carbide, tantalum carbide, or niobium aluminum carbide.
Kim discloses the claimed invention except for the use TiAlC for the first work function instead of titanium carbide, tantalum carbide, or niobium aluminum carbide.  Shu (see, e.g., par. 0041), on the other hand teaches that TiAlC, titanium carbide (TiC), and tantalum carbide (TaC) are equivalent materials known in the art.  Therefore, because these work function materials were art-recognized equivalents at the time of the invention, one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, one of ordinary skill in the art would have found it obvious to substitute TiC or TaC for TiAlC since the substitution would yield predictable results.  See Supreme Court decision in KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 YSPQ2d 1385 (2007).

Response to Arguments
Applicant’s arguments with respect to the rejection of claims 1, 9, and 20 filed on 11/16/2022 have been fully considered but are moot in view of the new grounds of rejection.

Conclusion 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Garces whose telephone number is (571)272-8249.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571)272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Nelson Garces/Primary Examiner, Art Unit 2814